i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00074-CV

                                        IN THE INTEREST OF Y.B.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialynn Barnard, Justice

Delivered and filed: March 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 12, 2010, Victoria Valerga filed a petition for writ of mandamus on behalf of

the minor child Y.B. Two issues are raised in the petition: (1) the trial court abused its discretion

and violated Y.B.’s procedural due process rights by removing Ms. Valerga as Y.B.’s attorney ad

litem sua sponte and without any notice of the hearing and (2) the trial court abused its discretion

and violated Y.B.’s substantive due process rights by removing Ms. Valerga as Y.B.’s attorney ad

litem without receiving any evidence to support the removal. This court has determined that relator

is not entitled to the relief sought because the arguments raised in this proceeding have not yet been



          … This proceeding arises out of Cause No. 2009-PA-01189, styled In the Interest of Y.B., A Child, pending
           1

in the 37th Judicial District Court, Bexar County, Texas. The Honorable Antonia Artega, presiding judge of the 57th
Judicial District Court of Bexar County, Texas rendered the ruling at issue in this proceeding and it appears no written
order has been signed.
                                                                                    04-10-00074-CV

made before the trial court. Therefore, the petition is DENIED without prejudice. TEX . R. APP . P.

52.8(a).

       Relator’s Motion for Temporary Relief is DENIED.

                                                      PER CURIAM




                                                -2-